DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-2, 5-8, 11-14, and 16-19 are allowed.
	Zhang et al.  (US 20190346271) teaches a method involves receiving data from an IMU device at a first computational module at a first frequency and computing a first estimated position of a mobile mapping system.  The first estimated position and visual-inertial data at a second computational module at a second frequency are received and first estimated position and visual-inertial data, a second estimated position of the mobile mapping system are computed.  The second estimated position and laser scan data at a third computational module are received and third estimated position of the mobile mapping system is computed.
Dehghan et al. (US 20200082549) teaches detecting an object within a first frame;  determining a tracking threshold and an initial location map for the object based on the detecting;  tracking the object a second frame subsequent to the first frame;  determining a tracking score and a tracking location map for the second frame based on the tracking of the second frame;  determining a similarity score between the tracking location map and the initial location map;  and when the similarity score is below a similarity threshold and the tracking score is below the tracking threshold, processing the object as lost in the second frame, and otherwise outputting an indication of the location of the object for the second frame.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
Prior art of record fails to teach controlling a visual camera and a Light Detection And Ranging (Lidar) or depth camera to respectively acquire a first locating image and a second locating image in a same scenario by using a same map construction trajectory, wherein a matching similarity between a scene object characteristic location of the first locating image and a scene object characteristic location of the second locating image exceeds a predetermined similarity; respectively determining first locating information indicated by a-the first locating image under a predetermined coordinate system and second locating information indicated by a-the second locating image under the predetermined coordinate system; combining the first locating information and the second locating information to acquire third locating information; and locating based on the third locating information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641